Citation Nr: 1008042	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
perforated left eardrum.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of 
equilibrium, claimed as secondary to residuals of perforated 
left eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. J.M.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to February 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was filed in March 2006, a statement 
of the case was issued in March 2007, and a substantive 
appeal was received in March 2007.

The Veteran testified at a Board hearing in January 2010.  A 
transcript of that hearing is of record.

The Board observes that the Veteran originally initiated 
appeals of the three issues listed above and, additionally, 
the issue of entitlement to service connection for hearing 
loss, left ear.  The hearing loss issue was addressed in the 
March 2007 statement of the case.  However, the Veteran's 
March 2007 Form 9 substantive appeal explicitly identified 
for appeal the three issues that are listed above; the Form 9 
did not perfect an appeal on the issue of entitlement to 
service connection for hearing loss of the left ear and no 
timely submission otherwise perfected an appeal on that 
issue.  Therefore, the issue of entitlement to service 
connection for hearing loss of the left ear is not currently 
in appellate status.

The Veteran has presented contentions once again advancing a 
claim of entitlement to service connection for hearing loss, 
including as due to left ear injury or to noise exposure, at 
his January 2010 Board hearing.  

The Veteran's petition to reopen a claim of entitlement to 
service connection for hearing loss has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues on appeal in this case all feature conflicting 
medical evidence and important testimony from the Veteran 
regarding the onset and chronicity of the claimed left ear 
disabilities following a documented in-service left ear 
injury.  The Board notes that persuasive medical opinions are 
of record both strongly supporting and strongly opposing the 
theory of entitlement to service connection at the core of 
each issue currently on appeal.  

However, the claims file in this case currently contains no 
evidence concerning the Veteran's health or any statements 
concerning his health from the time of his separation from 
service in 1982 to around the time he filed these claims for 
service connection in 2004.  In the Board's view, any 
contemporaneous evidence concerning the Veteran's medical 
health and his statements of medical history from the period 
between his separation from service and his filing of these 
claims for service connection could be extremely important; 
such evidence could be helpful in evaluating the Veteran's 
lay testimony and the existing medical opinions important to 
appellate review of this case.

In light of this, it is especially significant that evidence 
in the claims file directly indicates that the Veteran has 
been receiving VA medical treatment since at least the year 
2000, including treatment specifically for the disabilities 
on appeal.  The Veteran's VA treating physician has indicated 
on multiple occasions, including in letters and as a witness 
at the Veteran's Board hearing, that he has personally been 
treating the Veteran at VA since 2000.  Additionally, certain 
VA treatment records make reference to test results dated in 
years prior to 2004.  However, the VA treatment records 
currently in the claims file date back only to the year 2004.  
This suggests that there is approximately a four year period 
of VA treatment that is not documented with medical records 
currently in the claims file.

A complete set of the recent VA treatment records is 
apparently not in the claims file.  As such, the RO should 
obtain any missing VA treatment records relevant to the 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which 
held that those records in the control of the Secretary (such 
as documents generated by VA) are considered to be 
constructively before the Board and must actually be part of 
the record on review); see also VAOPGCPREC 12-95.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the records of all 
VA treatment not already of record which 
may be related to the Veteran's claimed 
left ear disabilities.  In particular, the 
RO is advised that the VA doctor serving 
as the Veteran's primary care physician 
(Dr. Michelsen) has indicated on multiple 
occasions, including during the Veteran's 
Board hearing, that he has been treating 
the Veteran for left ear problems since 
2000.  This suggests that there may be 
outstanding VA treatment records from 2000 
through 2004 which do not appear to be 
currently in the claims-file.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and re-
adjudicate the issues on appeal.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



